DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 20-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 	As to claim 20, the prior art of record fails to teach, disclose or render obvious a fluid dispensing catheter comprising: “an opening defined at a distal end portion of the fluid dispensing catheter and configured to dispense a fluid to target tissue; and a plug having a proximal section positioned within the first passage and a distal section extending distally from the proximal section, the distal section positioned outside of the first passage and within the second passage, the plug configured to control a flow of the fluid through the opening” in addition to other limitations.	As to claim 30, the prior art of record fails to teach, disclose or render obvious a fluid dispensing catheter comprising: an opening defined at a distal end portion of the fluid dispensing catheter and configured to receive the fluid from the first passage for delivery of the fluid to target tissue; and a plug having a proximal section and a distal section extending distally from the proximal section, the distal section positioned outside of the first passage and within the second passage” in addition to other limitations. 	As to claim 34, the prior art of record fails to teach, disclose or render obvious “a fluid dispensing catheter, comprising: an opening defined at a distal end portion of the fluid dispensing catheter and configured to receive the fluid from the first passage for delivery of the fluid to target tissue; and a plug having a proximal section and a distal section, the distal section positioned outside of the first passage and within the second passage” in addition to other limitations. 
Response to Arguments
Applicant’s arguments, see pp. 6-8 of Applicant’s remarks, filed 3/08/2022, with respect to the rejection of claims 20-39 have been fully considered and are persuasive.  The rejection of claims 20-39 have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783